Citation Nr: 1635932	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  15-16 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for lung cancer.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to May 1978.  He died in July 2013.  The appellant is his surviving spouse.

The Veteran's claim for entitlement to service connection for lung cancer was denied in a November 2011 rating decision.  In October 2012, he submitted new and material evidence.  As this evidence was submitted prior to the expiration of the appeal period, it is considered as having been filed in connection with the claim decided in the November 2011 rating decision.  Therefore, the November 2011 rating decision did not become final.  In March 2013, the RO confirmed and continued the previous denial of service connection for lung cancer as it determine that no new and material evidence had been submitted.  

As the Veteran's death occurred after October 10, 2008, the appellant's claim is not one for accrued benefits, but remains his original claim into which she is substituted in his stead.  Therefore, her August 2013 filing of a claim for death benefits on a VA Form 21-534, Application for Death Pension & Accrued Benefits by Surviving Spouse or Child is considered a request for substitution with regard to his claim for service connection for lung cancer. The issue has been recharacterized to reflect the correct procedural posture.  

Furthermore, the appellant's August 2013 claim for death benefits is also a notice of disagreement with the March 2013 rating decision.  While a separate statement of the case does not exist for the issue of service connection for lung cancer, the issue is inextricably intertwined with the issue of service connection for the cause of the Veteran's death that is properly before the Board.  Therefore, the Board has jurisdiction over this issue as it was adequately addressed in the May 2015 statement of the case that addressed the issue of service connection for the cause of the Veteran's death.  Furthermore, the issue is being fully granted, so any procedural error related to the Board's jurisdiction is harmless. See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appellant testified at a May 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in July 2013. The death certificate identified the immediate cause of death as metastatic non-small cell lung cancer.

2. The Veteran's lung cancer has been found to be etiologically related to radiation exposure during service, and was the principal cause of his death.


CONCLUSIONS OF LAW

1. Lung cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for the Veteran's cause of death have been met. 38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Lung Cancer

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, lung cancer is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  

Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service, without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44.  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran was diagnosed with lung cancer in 2009.  The appellant claims that his exposure to radiation and environmental hazards during service caused his lung cancer.  At the time of diagnosis, the treating physician noted that the morphologic features and special staining properties were most consistent with poorly differentiated non-small cell carcinoma with squamous differentiation of primary lung origin. The special staining battery effectively excluded metastatic renal cell carcinoma or metastatic urothelial carcinoma.  Based on this evidence, the Veteran had a diagnosis of lung cancer during the appeal period.

Next, the Veteran does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3).  However, lung cancer is one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2).  Therefore, the special development procedures provided for in 38 C.F.R. § 3.311 apply, as lung cancer is classified as a radiogenic disease and the Veteran claimed exposure to ionizing radiation in service.  As service-connection is being granted on a direct basis, no further discussion of the development procedures or presumptions of 38 C.F.R. §§ 3.390, 3.311 is required.

The Veteran was afforded a VA examination in February 2011 to determine the nature and etiology of his lung cancer.  The examiner noted that the Veteran's military occupational specialties included work as a metal processor, and a specialist in welding, heat, and forging metals, which he did on an almost daily basis for approximately 10 years.  In addition to being an aircraft welder, he cleaned radiators in cars and was exposed to fumes, parts of engines, asbestos, and ionizing radiation, including cadmium.  The examiner noted that the Veteran was diagnosed with renal cell carcinoma in 1991, was treated with elective nephrectomy, and had no recurrences since that time.  

The VA examiner also noted that the Veteran was diagnosed with non-small cell lung cancer in 2009.  The nodule was surgically removed, and he received no adjunctive chemotherapy or radiation therapy.  He was classified as stage 1A at the time.  The Veteran reported that he quit smoking in 1991, but had smoked a half pack to one pack per day for 40 years.  The examiner reviewed the results of his chest x-ray and pulmonary function test (PFT).  The PFT showed both obstructive and restrictive defect.  The examiner opined that the restrictive defect related to the non-small cell lung cancer was more likely as not secondary to the veteran's radiation and welding exposure while in the military.  He further stated that the obstructive defect was more than likely secondary to the Veteran's previous smoking history.

In April 2011, the Air Force Medical Support Agency submitted an August 2010 record from the Air Force Radiation Dosimetry Laboratory that assessed the Veteran's cumulative occupational exposure history to ionizing radiation.  His total effective dose equivalent (TEDE) was calculated to be 1.511 rem.  The Air Force noted that, according to 10 C.F.R. § 20.1201, the annual TEDE limit for occupationally exposed individuals is five rem per year.  This assessment satisfies the requirements of 38 C.F.R. § 3.311(a)(1).  In addition, the Board finds that this is competent evidence that the Veteran was exposed to radiation during service.

In October 2011, the Director of the Compensation Service requested that the Under Secretary for health review the Veteran's records and prepare a radiation dose estimate.  Later that month, the Director of the Environmental Agents Service responded with an opinion that it was unlikely that the Veteran's lung cancer could be attributed to ionizing radiation exposure while in service.  This opinion relied on a determination by the Health Physics Society that in cases of radiation exposures below 5-10 rem, including occupational and environmental exposures, risks of health effects are either too small to be observed or are nonexistent.

In November 2011, the Director of the Compensation Service opined that there is no reasonable possibility that the Veteran's lung cancer was the result of exposure to ionizing radiation.  He relied on the opinion from the Director of the Environmental Agents Service and the determination by the Health Physics Society.

The Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's lung cancer was etiologically related to his exposure to radiation and environmental hazards related to welding during service.  While the Director of the Environmental Agents Service opined that it was unlikely that the Veteran's lung cancer could be attributed to ionizing radiation exposure while in service, the February 2011 VA examiner opined that the restrictive defect related to the Veteran's lung cancer was more likely as not secondary to the his radiation and welding exposure while in the military.  These opinions are both competent medical evidence.  In weighing the conflicting medical opinions of record, the Board finds the medical opinions in favor of and against a nexus to active service to be of relative equal probative weight.

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his lung cancer was related to his exposure to radiation and environmental hazards during service. As such, the Board finds that service connection is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for the Cause of the Veteran's Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  One way to establish service connection for the cause of a Veteran's death is to show that a service connected disability was the principal cause of death.  38 C.F.R. § 3.312(a).  In order to establish that a service-connected disability was the principal cause of death, the service connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

The Veteran's death certificate indicates that his immediate cause of death was metastatic non-small cell lung cancer.  Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service-connected disabilities as a principal cause of death, and that DIC should be granted when the principal cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected disabilities.  See M21-1, IV.iii.2.A.1.a,b (updated July 31, 2015).  

Although all of the provisions of VA's Adjudication Manual are not binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service-connected disability is the principal cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.  The Board's findings above reflect that service connection is warranted for lung cancer.  

Accordingly, insofar as this condition was listed as the cause of death on the Veteran's death certificate (characterized as metastatic non-small cell lung cancer), the evidence reflects that his service-connected lung cancer was the principal cause of his death.  Therefore, entitlement to service connection for the cause of the Veteran's death is warranted and the appeal is granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome of this decision, no prejudice to the appellant could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for lung cancer is granted.

Service connection for the cause of the Veteran's death is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


